                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


ASHLEY PIERRELOUIS, Individually
and On Behalf of All Others Similarly
Situated,
                                                     Case No. 18-cv-04473
               Plaintiff,
                                                     Hon. Jorge L. Alonso
               v.

GOGO INC., MICHAEL J. SMALL,
NORMAN SMAGLEY, BARRY
ROWAN, and JOHN WADE,

               Defendants.


                            DECLARATION OF BRIAN H. POLOVOY

  I, BRIAN H. POLOVOY, declare as follows:

       I am a member of the firm of Shearman & Sterling LLP, which represents defendants

Gogo Inc. (“Gogo”), Michael J. Small, Norman Smagley, Barry Rowan, and John Wade in this

action. I have been admitted pro hac vice in this action and I submit this declaration in support

of defendants’ Motion to Dismiss the Amended Complaint.

       1.      Attached hereto as Exhibit A is a true and correct copy of Gogo’s Annual Report

on Form 10-K for the year ended December 31, 2017, which was filed with the Securities and

Exchange Commission (the “SEC”) on February 22, 2018, and is referred to and quoted in

paragraphs 129-131 of the Amended Complaint.

       2.      Attached hereto as Exhibit B is a true and correct copy of Gogo’s Annual Report

on Form 10-K for the year ended December 31, 2016, which was filed with the SEC on February

27, 2017, and is referred to and quoted in paragraphs 73-75 of the Amended Complaint.
       3.     Attached hereto as Exhibit C is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s first quarter 2018 earnings call, held on

May 4, 2018, which is referred to and quoted in paragraphs 62-63 of the Amended Complaint.

       4.     Attached hereto as Exhibit D is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s fourth quarter 2017 earnings call, held on

February 22, 2018, which is referred to and quoted in paragraphs 122-126 of the Amended

Complaint.

       5.     Attached hereto as Exhibit E is a true and correct copy of a press release issued by

Gogo on May 4, 2018, titled “Gogo Announces First Quarter 2018 Financial Results,” which is

referred to and quoted in paragraph 64 of the Amended Complaint.

       6.     Attached hereto as Exhibit F is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s fourth quarter 2016 earnings call, held on

February 27, 2017, which is referred to and quoted in paragraphs 76-81 of the Amended

Complaint.

       7.     Attached hereto as Exhibit G is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s second quarter 2017 earnings call, held

on August 7, 2017, which is referred to and quoted in paragraphs 90-97 of the Amended

Complaint.

       8.     Attached hereto as Exhibit H is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s third quarter 2017 earnings call, held on

November 2, 2017, which is referred to and quoted in paragraphs 98-105 of the Amended

Complaint.




                                                2
       9.     Attached hereto as Exhibit I is a true and correct copy of the transcript published

by Thomson Reuters NewsRoom of Gogo’s Investor and Analyst Day, held on November 17,

2017, which is referred to and quoted in paragraphs 106-111 of the Amended Complaint.

       10.    Attached hereto as Exhibit J is a true and correct copy of the slide deck presented

at Gogo’s November 17, 2017 Investor and Analyst Day referred to in paragraphs 106-111 of the

Amended Complaint.

       11.    Attached hereto as Exhibit K is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s oral presentation at the UBS Global

Media and Communications Conference, held on December 6, 2017, which is referred to and

quoted in paragraphs 112-119 of the Amended Complaint.

       12.    Attached hereto as Exhibit L is a true and correct copy of a press release issued by

Gogo on February 27, 2017, titled “Gogo Announces Fourth Quarter and Full-Year 2016

Financial Results.”

       13.    Attached hereto as Exhibit M is a true and correct copy of a press release issued

by Gogo on February 22, 2018, titled “Gogo Announces Fourth Quarter and Full-Year 2017

Financial Results,” which is referred to and quoted in paragraph 121 of the Amended Complaint.

       14.    Attached hereto as Exhibit N is a true and correct copy of a May 8, 2018 credit

research report authored by Lance Vitanza of Cowen and Company, titled “Operational Setbacks

Leave Gogo Complex in Limbo for Now,” which is referred to and quoted in paragraphs 9 and

71 of the Amended Complaint.

       15.    Attached hereto as Exhibit O is a true and correct copy of a May 7, 2018 analyst

report authored by Paul Penney of Northland Capital Markets, titled “Gogo Inc. (GOGO) Your




                                                3
Seat Cushion Can Also Be Used as a Flotation Device – PT to $3.50,” which is referred to and

quoted in paragraphs 9 and 70 of the Amended Complaint.

       16.     Attached hereto as Exhibit P is a true and correct copy of a February 23, 2018

analyst report authored by Paul Penney of Northland Capital Markets, titled “Gogo Inc. (GOGO)

Seat Belts Get an Extra Tug with Risk Clouds Emerging Darker & Closer,” which is referred to

and quoted in paragraph 70 of the Amended Complaint.

       17.     Attached hereto as Exhibit Q is a true and correct copy of a February 23, 2018

analyst report authored by Phillip Cusick, Sebastiano Petti, and Richard Choe of J.P. Morgan,

titled “Gogo - Weaker than Expected 2018 Guidance; Downgrade to Neutral and Lower Price

Target to $10,” which is referred to and quoted in paragraph 127 of the Amended Complaint.

       18.     Attached hereto as Exhibit R is a true and correct copy of a Statement of Changes

in Beneficial Ownership on SEC Form 4, which was filed with the SEC on behalf of Michael J.

Small on November 8, 2017.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on February 8, 2019.




                                                             /s/ Brian H. Polovoy
                                                                 Brian H. Polovoy




                                                4
